Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on April 28, 2021 is acknowledged.

Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2021.

Therefore, after the election, claims 7-8 are withdrawn, and claims 1-6 are pending for examination as filed September 27, 2019.

Specification
The disclosure is objected to because of the following informalities: (1) in the Detailed Description, applicant should discuss figures 1B and 1C.  (2) at paragraph 0038, reference is made to Fig. 2A-2C, however, there are  no such figures in the Drawings.  Applicant should clarify what is actually intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, it is unclear how “Si” alone can be a silicon compound including nitrogen as in line 2.  It is also unclear how silicon alone is considered conductive, other than simply that material has the minimum amount of conductivity as in line 3.  For the purpose of examination, it is understood that nitrogen actually has to be present in the silicon compound including nitrogen, and that any of the listed materials listed as conductive are conductive to the extent claimed.  
Claim 4, line 2, catalyst containing liquid “is acid” is confusing, as the catalyst would not be acid.  Does applicant mean that the liquid contains an acid or has an acidic pH?  For the purpose of examination, any of these is understood to meet the requirement of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 6, line 2, “low-“ is unclear. The term "low" is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is “low” as opposed to “high” or “average”.  For the purpose of examination, any 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weidman et al (US 2006/0246217) in view of Ito et al (US 2018/0082893) and Yeom et al (US 2010/0244253).
Claim 1: Weidman describes a plating method (abstract).  The method can include providing a substrate having, on a surface thereof, a first portion made of a silicon compound including nitrogen  and a second portion made of a material different from the first portion (note the substrate provided as shown in figure 3B with an exposed surface portion 304 and exposed surface portion 314, where 304 can be silicon oxynitride for example, and 314 can be a metal silicide surface, note 0055, 0056, 0058, 0060).  Weidman further describes forming a SAM on the surface of the substrate over 304 and 314 (note figure 3E with layer 350 and 0065), where it is described that the SAM layer can be formed with a nitrogen containing SAM forming chemical (aminopropyltriethoxysilane) but is specifically not limited to this, that would be applied on the surface of the substrate (0116, figure 3E).  Thereafter, the shown aperture with layer 350 can be filled with metal contact material 320 by electroless deposition, including a material such as nickel or nickel alloys (figure 3F, 0063, 0065-0066, 0118).  It is indicated that the nickel electroless plating solution can contain suppressors to suppress nickel deposition by initially adsorbing onto underlying catalytic surfaces and 
As to SAM application and material to use and the catalyst providing, Ito further describes plating over a formed recessed surface where an initial SAM layer is applied, where the SAM layer can be formed by supplying a SAM forming chemical which can be a thiol derivative solution onto the substrate (note figures 1-2, with SAM layer 350, 0021, 0040), where after applying the SAM layer, a catalyst layer 60 can be applied with material such as Pd or Pt by immersing in a catalyst solution (catalyst containing liquid) (note figure 2, layer 60, 0022, 0040), and then electroless plating can be provided on the substrate to which the catalyst applied, where a nickel layer can be applied, for example, using a nickel plating solution (note figure 3, layer 70, 0023, 0024, 0040, filling the openings in the Rm region).  Additionally, Yeom describes how SAM forming chemical can be applied to a substrate with a recess to form a SAM layer (note figure 2A, 0064, 0069-0071), where the SAM forming chemical can be amino silane such as 3-aminopropyl triethoxy-silane or a thiol silane  such as 3-mercaptopropyl trimethoxy-silane (0071, 0026).  Thereafter, catalyst can be applied to the substrate using a catalyst containing liquid (note figure 2B, 0085, including catalyst of Pt), and thereafter, electroless plating can be provided on the substrate to which catalyst imparted (note figure 2C, 2D, 0089-0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weidman to use catalyst applied to the SAM layer using a catalyst containing liquid applied to the substrate on which the SAM is formed before electroless plating on the substrate to which catalyst imparted as 
Claims 2, 3: As to the second portion being a conductive material such as TiSi, Weidman indicates that 314 can have a metal silicide surface (0060), and note the exposed silicide contact surface can contain titanium (0011-0012), and therefore it would have been at least obvious to select titanium silicide as the metal silicide from the 
Claim 4: Yeom would suggest that the catalyst containing liquid would be acceptably acidic (note the 35 USC 112 rejection above) with a pH of 2.5-5, as it describes how the catalyst containing liquid can conventionally have such acidity (0087).
Claim 5: Yeom would suggest to supply a rinse liquid onto the surface of the substrate after the imparting of the catalyst and before the performing of the plating as it indicates to clean (rinse) the substrate with purified water after the catalyst applied to desirably remove reaction residue (0088), and which would be before plating so that the catalyst can be treated.
Claim 6: Yeom would suggest forming the SAM by baking in a low oxygen atmosphere after supplying a chemical liquid as the SAM forming chemical onto the substrate, because Yeom indicates to provide baking of the SAM forming chemical after dipped in a solution and applied to the substrate so as to beneficially stabilize the bonding structure of the thiol silane groups, and where the baking is in a vacuum oven (which would indicate low oxygen, as there would be reduced oxygen due to being in a vacuum, which would be suggested from the use of a vacuum oven) (0076-0078).

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2018/0082893) in view of Cho et al (US 2008/0268280).
Claim 1: Ito teaches a method of plating (abstract), where a substrate is prepared that has a first portion made of a silicon compound including nitrogen and a second portion made of a material different than the first portion (note figure 1, where the 
As to the specific SAM chemical, Cho provides a SAM layer onto a substrate, where the SAM forming chemical  can contain a mercapto group (giving a thiol) where such as SAM forming chemical can be without nitrogen (note 0042-0045) and be applied by contacting a surface with a liquid chemical containing solution (0046), and where then catalyst can be applied to the same layer (note 0051-0055), and thereafter electroless plating is applied (note 0056-0053).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to use a mercapto group containing SAM forming chemical without nitrogen as suggested by Cho with an expectation of forming a predictably acceptable SAM layer, since Ito indicates to use a thiol derivative SAM forming chemical and Cho indicates that such a SAM forming chemical with a mercapto group can be conventionally provided with no nitrogen and can be used before catalyst and electroless plating application.

Claim 5: Cho would suggest to supply a rinse liquid onto the surface of the substrate after the imparting of the catalyst and before the performing of the plating as it indicates to wash (rinse) the substrate with water after the catalyst applied to desirably remove residual activating solution (0054), and which would be before plating so that the catalyst can be treated.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2018/0082893) in view of Yeom et al (US 2010/0244253).
Claim 1: Ito teaches a method of plating (abstract), where a substrate is prepared that has a first portion made of a silicon compound including nitrogen and a second portion made of a material different than the first portion (note figure 1, where the substrate can be prepared to have a first exposed surface made of 30, which can be silicon nitride and a second exposed surface of photoresist 40, 0019, 0020), then a SAM layer is formed on the surface of the substrate (note figure 2, layer 50, 0021), where the SAM layer is formed by supplying a SAM containing chemical on the surface of the substrate, using a thiol derivative solution, for example (note figure 2, layer 50, 0021, 0040), and thereafter a catalyst is imparted to the substrate by supplying a catalyst containing liquid on to the substrate on which the SAM is formed (note figure 2, layer 60, 0022, 0040), and thereafter a plating is formed on the substrate to which the catalyst is imparted (note figure 3, layer 70, for example, with electroless plating, 0023-0024, 0040).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to use a thiol silane containing SAM forming chemical without nitrogen as suggested by Yeom with an expectation of forming a predictably acceptable SAM layer, since Ito indicates to use a thiol derivative SAM forming chemical and Yeom indicates that such a SAM forming chemical such as 3-mercaptopropyl trimethoxy-silane can be conventionally provided with no nitrogen and can be used before catalyst and electroless plating application.
Claim 4: Yeom would suggest that the catalyst containing liquid would be acceptably acidic (note the 35 USC 112 rejection above) with a pH of 2.5-5, as it describes how the catalyst containing liquid can conventionally have such acidity (0087).
Claim 5: Yeom would suggest to supply a rinse liquid onto the surface of the substrate after the imparting of the catalyst and before the performing of the plating as it indicates to clean (rinse) the substrate with purified water after the catalyst applied to desirably remove reaction residue (0088), and which would be before plating so that the catalyst can be treated.
Claim 6: Yeom would suggest forming the SAM by baking in a low oxygen atmosphere after supplying a chemical liquid as the SAM forming chemical onto the 

Lubromirsky et al  (US 2007/0004201) also notes that there are surfaces with exposed SiN, SiON type material (note layer 402) and also exposed titanium nitride type material (note layer 404) to be filled with plating (note figures 4B, 4C, 4D, 0058-0061, 0070).
The Examiner further notes that applicant’s specification describes an embodiment where the SAM layer only remains on a SiN layer and plating only occurs on a TiSi layer of the substrate (note Figure 1D).  However, as worded, this is not required by the language of the present claims.  Furthermore, the Examiner notes Kuo et al (2014/0231998) as describing semiconductor processing where a SAM layer 106 can be applied to a dielectric layer 104a, and not to a metal interconnect layer VO (conductive layer), and can even be removed from areas of the dielectric layer, and catalyst 110 will not be applied to SAM layer 106 (and will be applied to the interconnect) and further metal plating is only applied over the catalyst layer 110 (note figures 4-11, 0011, 0042-0052).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718